           Case 1:21-cr-00035-EGS Document 61 Filed 04/21/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                   :
 UNITED STATES OF AMERICA                          :
                                                   : Case No. 21-CR-35 (EGS)
    v.                                             :
                                                   :
 MICHAEL JOHN LOPATIC, SR.,                        :
                                                   :
    Defendant.                                     :
                                                   :

         DEFENDANT’S REPLY REGARDING APPEAL OF DETENTION ORDER

         Defendant Michael J. Lopatic, Sr. (“Mr. Lopatic”), by and through undersigned counsel,

respectfully submits this Reply to the Government’s Response to Mr. Lopatic’s Appeal of the

Detention Order by the Magistrate Judge from the Eastern District of Pennsylvania. In its

Response, the Government contends that there is a serious risk that Mr. Lopatic will obstruct or

attempt to obstruct justice, or threaten, injure, or intimidate, a prospective witness or juror, see

Gov. Response, at 5, and requests that the Court consider all factors under 18 U.S.C. § 3142(g),

including the nature and seriousness of the danger to any person or the community, despite the

fact that Mr. Lopatic has not been charged with a crime of violence. Id., at 13. As set forth in

detail below, there is no evidence to suggest that Mr. Lopatic will obstruct or attempt to obstruct

justice or threaten or intimidate anyone, let alone potential witnesses or jurors. Further, since

Mr. Lopatic has not been charged with a violent offense no consideration should be given to his

purported dangerousness to the community.
             Case 1:21-cr-00035-EGS Document 61 Filed 04/21/21 Page 2 of 7




I.      ARGUMENT

        1.       There is no Risk that Mr. Lopatic Will Obstruct or Attempt to Obstruct
                 Justice.

        Under 18 U.S.C. § 3142(f)(2), a hearing shall be held “upon a motion of the attorney for

the Government or upon the judicial officer’s own motion in a case, that involves (A) a serious

risk that such person will flee; or (B) a serious risk that such person will obstruct or attempt to

obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure or intimidate a

perspective witness or juror.” The Government asserts that Mr. Lopatic’s conduct, and the

evidence against him, is separate and distinct from his co-defendant Clayton Mullins’ conduct,

and as such, Ms. Lopatic allegedly poses a serious risk of obstruction. See Gov. Response, at 6.

The Government, however, does not make any attempts to distinguish Mr. Lopatic’s conduct

from Mr. Mullins’ conduct. Instead, the Government reiterates a couple of Facebook posts

which allegedly show “his refusal to accept the results of the 2020 Presidential Election and his

disgruntled perception of government officials”. Id., at 7.

        Mr. Lopatic supported former President Donald J. Trump, he is a hunter,1 and sometimes,

he shared his opinions with his friends on Facebook. His political views and hobbies are not

linked to his actions on January 6th; they are also protected by the First and Second Amendments

of the U.S. Constitution. On January 6th, Mr. Lopatic travelled to the District of Columbia with

his wife to attend a protest in support of President Trump. He was unarmed, he had no zip ties,

and he wore casual clothes—he did not take any prior actions which would indicate that he

intended to harm anyone or engage in any illegal conduct on January 6th. Indeed, after spending



1
 Mr. Lopatic rejects the Government’s proposition that any photographs from his hunts are
“violent or offensive”. See Gov. Response, at 11. Hunting pheasants is perfectly legal and many
people in the U.S. and worldwide, including Mr. Lopatic, enjoy hunting as a hobby. It has no
probative value.
                                                   2
            Case 1:21-cr-00035-EGS Document 61 Filed 04/21/21 Page 3 of 7




some time at the rally earlier in the day, Mr. Lopatic and his wife went for a walk before they

accidentally ended up at the Capitol when they were on their way back to their hotel.

       Nonetheless, none of his actions, before or after that date, suggest that Mr. Lopatic will

obstruct or attempt to obstruct justice, and the Government does not appear to offer any evidence

to the contrary. The Government’s sole argument in support of their allegations are Mr.

Lopatic’s actions on January 6th—his actions which led to the instant charges against him. These

actions alone, however, are not sufficient to support a finding that Mr. Lopatic will obstruct or

attempt to obstruct justice. See, e.g., United States v. Klein, Crim. No. 21-236 (JDB), at 26 (D.

D.C. April 12, 2021) (ordering the defendant released pending trial, inter alia, because of his

“lack of efforts to obstruct the FBI’s investigation”); see also United States v. Munchel, Case No.

1:21-cr-118-RCL, at 9 (D. D.C. February 17, 2021) (Court rejected Government’s argument that

Munchel took actions consistent with obstruction when he turned his cell phone over to a friend).

       Further, there is no risk that Mr. Lopatic would threaten or intimidate potential witnesses

or jurors in this case for the simple reason that he resides in Lancaster, Pennsylvania, and any

jurors would reside in the District of Columbia. To further ease any potential concerns, this

Court could impose conditions restricting his access to the internet, restricting his movement

outside his home area or even impose house arrest. There are ways short of incarceration, to bar

any travel to the District of Columbia outside of Court proceedings.

       2.       Mr. Lopatic Has Not Been Charged with a Violent Crime and No
                Consideration Should be Given to His Purported Dangerousness to the
                Community.

       The Government claims that although it is not seeking detention pursuant to 18 U.S.C. §

3142(f)(1)(A) [Crime of Violence], it still must argue the appropriate factors under § 3142(g).

See Gov. Response, at 13-14. In support of their contention, the Government cites to United

States v. Singleton, 182 F.3d 7, 9 (D.C. Cir. 1999) and the transcript of the detention hearing in
                                                 3
          Case 1:21-cr-00035-EGS Document 61 Filed 04/21/21 Page 4 of 7




United States v. Michael Thomas Curzio, 21-CR-041 (March 9, 2021). However, in Singleton,

the defendant’s offense did not trigger the Government’s right to a detention hearing, and in

Curzio the Government presented sufficient evidence to trigger a detention hearing.

       In Singleton, the D.C. Circuit found that Congress “did not include possession of a

firearm by a felon within the category of offenses triggering the government’s right to a

detention hearing under 3142(f)(1)”, and the defendant has, therefore, “not been charged with a

crime of violence warranting pretrial detention”. Singleton, 182 F.3d at 16. In Curzio, the Court

found that “[t]he government at the detention hearing presented sufficient evidence that Mr.

Curzio was a flight risk . . . warranting detention.” Curcio, 21-CR-041, at 25.

       Similarly, in this Court’s recent opinion in United States v. Jack Wade Whitton, 21-35-5

(EGS) (April 20, 2021), this Court found that Mr. Lopatic’s co-defendant2, Mr. Whitton, was

eligible for pretrial detention because he was charged with a crime of violence. Id., at 13-14.

Simply put, the circumstances surrounding Mr. Lopatic are completely different from those of

Mr. Whitton. Mr. Lopatic is not and never has been a white supremacist (in fact, his wife is

Laotian). He has no involvement with any organized right-wing or militia groups. He has no

prior record. His involvement in the January 6th events, while serious, was fleeting. He has not

been charged with a crime of violence.

       In this case, the Government simply presumes that a detention hearing was appropriate

and seeks to submit evidence of Mr. Lopatic’s alleged danger to the community in support of its

finding that Mr. Lopatic will obstruct or attempt to obstruct justice. As discussed in detail in Mr.



2
 Although Mr. Lopatic is joined in the same Indictment as Mr. Whitton, it must be noted that
Mr. Lopatic does not know Mr. Whitton, had not communicated with Mr. Whitton and was not
working with Mr. Whitton on January 6th. It is not known why these two individuals are listed
on the same Indictment. Mr. Lopatic may move to severe his case from that of Mr. Whitton at
the appropriate time.
                                                 4
          Case 1:21-cr-00035-EGS Document 61 Filed 04/21/21 Page 5 of 7




Lopatic’s brief in support of his appeal, in United States v. Clayton Ray Mullins (1:21-mj-233),

Chief Judge Beryl A. Howell rejected the government’s attempt to do an end-run around § 3142

by employing § 3142(f) to detail a defendant pre-trial. Detention until trial may be imposed

when a judicial officer finds one of six circumstances triggering a detention hearing. See 18

U.S.C. § 3142(f). Absent one of these circumstances, detention is not an option. See, e.g., United

States v. Ploof, 851 F.2d 7, 11 (1st Cir. 1988). In this case, it is clear that detention is not an

option because Mr. Lopatic has not been charged with a violent offense and there is no evidence

to support the Government’s allegation that he will obstruct or attempt to obstruct justice.

        There are other reasons to conclude that Mr. Lopatic is not a danger to the community.

The events of January 6th, as noted in Mr. Lopatic’s initial appeal, are unlikely to ever be

repeated. Prior to January 6th, he had been led to believe that Donald Trump had won the election

by the President himself, a variety of political leaders and a supporting caste of media

personalities. He now knows the propaganda he heard to be false. At the time he engaged police

officers (a decision he deeply regrets), Mr. Lopatic had been told by someone in the crowd that a

sixteen-year-old girl had been shot and killed by the police. In this confusion, significant errors

in judgment occurred, but they are inconsistent with the lifetime of service Mr. Lopatic had

previously demonstrated.

        Furthermore, as discussed in detail in Mr. Lopatic’s brief in support of his appeal and as

further evidenced by his medical records, Mr. Lopatic is a very sick man. He has been diagnosed

with Pituitary Macroadenoma, visual changes, paresthesia, ocular headaches, memory difficulty,

intermittent urinary retention, Post-Traumatic Stress Disorder (100% disability), Tinnitus,

degenerative joint disease (arthritis) in his right shoulder, both knees, left hand, cervical spine,

and lumbosacral spine, HNPL5S1 with moderate neural foraminal stenosis, liver fatty



                                                   5
          Case 1:21-cr-00035-EGS Document 61 Filed 04/21/21 Page 6 of 7




infiltration, non-obstructing bilateral renal calculi (kidney stones), rib fracture, hypertension,

hyperlipidemia, lipomas, COVID-19, Vitamin D deficiency, hemorrhoids, gout, migraines,

sigmoid diverticulosis, obstructive sleep apnea, breast mass, chronic pain, BPH (enlarged

prostate), anal fissure, ganglion cyst in the left waist, superficial venous thrombosis and deep

vain thrombosis, pulmonary embolism, history of MRSA, tenosynovitis in the left waist,

dysmetabolic syndrome, hypogonadism, myalgias/elevated CPK, THS deficiency, actinic

keratosis, history of meningitis, hearing loss with bilateral hearing aids, and carpal tunnel

syndrome in the right hand.

       For his numerous health concerns, Mr. Lopatic has been prescribed cabergoline,

duloxetine, ergocalciferol, synthroid, cyclobenzaprine, rivaroxaban, and trazadone. It is clear

that he has significant medical and psychological issues which tie him to his community in

Lancaster3. As such, Mr. Lopatic does not pose a flight risk.

II.    CONCLUSION

       For the foregoing reasons, Defendant Michael J. Lopatic, Sr., respectfully requests that

this Honorable Court order his release.

                                               Respectfully Submitted,

                                               /s/ Dennis E. Boyle
                                               Dennis E. Boyle, Esquire
                                               Blerina Jasari, Esquire
                                               Attorneys-at-Law
                                               1050 Connecticut Ave, Suite 500
                                               Washington, D.C., 20036


3
 There are nearly 2,000 pages of medical records which exist for Mr. Lopatic and which have
not been attached to this Reply as they contain confidential patient information. If the Court
wishes to review Mr. Lopatic’s medical records, they can be provided for the Court’s in camera
review. Defense counsel has informed the D.C. Department of Corrections of Mr. Lopatic’s
medical and psychological needs; however, it is believed that if he is permitted to return home so
that he can resume treatment at the Lebanon, Pennsylvania Veterans Administration hospital, he
can receive appropriate treatment.
                                                  6
Case 1:21-cr-00035-EGS Document 61 Filed 04/21/21 Page 7 of 7




                           Email: dboyle@dennisboylelegal.com
                                  bjasari@dennisboylelegal.com
                           Phone: (202) 430-1900

                           Counsel for Defendant




                              7
